DETAILED ACTION
Response to Amendment
The amendment filed on 11/10/21 has been entered.
	Claims 1 and 11-14 have been amended.
	Claims 1-20 are pending.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second-red- subpixel and the second-green-subpixel are alternatively arranged in a first direction, and the second-blue-subpixel and the second-green-subpixel are alternatively arranged in a second direction, wherein the second direction is perpendicular … must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The application as originally filed does not specifically support the claim limitation 
“… the second-red- subpixel and the second-green-subpixel are alternatively arranged in a first direction, and the second-blue-subpixel and the second-green-subpixel are alternatively arranged in a second direction, wherein the second direction is perpendicular …” There is no discussion in the specification about the second-red- subpixel and the second-green-subpixel are alternatively arranged in a first direction, and the second-blue-subpixel and the second-green-subpixel are alternatively arranged in a second direction, wherein the second direction is perpendicular to the first direction.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



the second-green-subpixel are alternatively arranged in a first direction, and the second-blue-subpixel and the second-green-subpixel are alternatively arranged in a second direction, wherein the second direction is perpendicular to the first direction” is vague and/or confusing. It is not clear how the same second-green-subpixel can be arranged on both the first and second directions.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4-6 and 8-13, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (“Jung”) WO 2017/164680 (see also equivalent US PG-Pub 2019/0130822 (“Pub ‘822”)) in view of Lee et al. (“Lee”) US PG-Pub 2017/0193880.
Jung discloses an electronic device comprising: a housing (e.g. element 1401, Fig. 14 and ¶[0186]); a display (e.g. element 720/820) at least partially disposed inside the housing; and a sensor (e.g. element 610/740/840), wherein the display comprises: a display panel (Figs. 3, 5, 7 and 8), first-type pixels (e.g. pixels in display area 724/824) disposed on a first area (e.g. element 724), which corresponds to the sensor, of the display panel, and second-type pixels (e.g. . pixels 
Jung teaches the device structure as recited in the claim. The difference between Jung and the present claim is the recited arrangement. 
Lee discloses wherein the second arrangement is a pentile structure in which some subpixeles are alternatively arranged in a first direction, and other subpixeles are alternatively arranged in a second direction, wherein the second direction is perpendicular to the first direction, wherein an order by color of sub-pixels on each line of the first arrangement is different from an order by color of sub-pixels on each line of the second arrangement (Figs. 2, 3 and 6, ¶¶[0044 and 0070]). 
		The teachings of Lee could be incorporated with Jung's device which would result in the claimed invention. The motivation to combine the teachings of Lee with Jung's would be to 
Lee further teaches that the pixel structure and display mode prevents a yellowish phenomenon of a screen (¶[0112]); thus, the limitation “… thereby preventing a color of the first area from being changed to cyan, yellowish, or magenta” is met. 
Regarding the recitation calling for, “… wherein the first-type pixels are disposed on the first area by: disposing the second-type pixels in the first area, removing subpixels of the second-type pixels arranged in a specified direction … disposing the first-type pixels with a larger size … and substituting a color of some of subpixels of the first-type pixels,” it constitutes a product-by-process and does not distinguish over the cited reference regardless of the method used to dispose the pixels since claims are directed to the product per se.
Re claim 2, Jung discloses wherein the first-red-subpixel, the first-blue-subpixel, and the first-green-subpixel are arranged in mutually different lines (e.g. vertical lines, see Fig. 11).  
Re claim 4, Jung discloses wherein a line (e.g. annotated diagonal line shown in Fig. 9 below) in which the second-red-subpixel and the second-blue-subpixel are arranged is different from a line (e.g. annotated horizontal line shown below) in which the second-green-subpixel is arranged.    

Re claim 6, Jung discloses wherein each of the first-type pixels further comprises the first-green-subpixel (Fig. 11), and wherein each of the second-type pixels further comprises the second-green-subpixel (Fig. 9).
Re claim 8, Jung discloses a printed circuit board (e.g. element 710, ¶[ 0016]) interposed between the display and the housing; and a processor ¶[0148]) disposed on the printed circuit board.
Re claim 9, Jung discloses (¶¶[0098 and 0263]) wherein the processor is capable of being configured to control the first-type pixels to emit light brighter than light emitted from the second-type pixels.    
 Re claim 10, Jung discloses (¶[0153]) wherein an opening is formed in a  specified area of the first area, and wherein the sensor receives light through  the opening.    
 Re claim 11, Jung discloses (¶[0142]) wherein the sensor obtains an image based on the light.   
 Re claim 12, Jung discloses (¶[0142]) wherein the sensor comprises: a  proximity sensor, and wherein the sensor obtains a distance between an external  object and the electronic device based on the light.    
Re claim 13, Jung discloses (¶[0142]) wherein the sensor comprises an  illumination sensor, and wherein the sensor obtains an external illuminance of  the electronic device based on the light.  

    PNG
    media_image1.png
    933
    1003
    media_image1.png
    Greyscale

9.	Claim(s) 14, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jung in view of Lee.
Jung discloses an display comprising: a display panel (Figs. 3, 5, 7 and 8); first-type pixels (e.g. pixels in display area 724/824) disposed on a  first area (e.g. element 724/824), which corresponds to an external sensor (e.g. element 610/740/840), of the display panel;  and  second-type pixels (e.g. pixels in display area 723/823) disposed on a second area (e.g. element723 of the display panel, the second  area being different from the first area, wherein the sensor is a camera (¶[0142]) disposed under the first area of the display panel, wherein each of the first-type pixels comprises a first-red-subpixel, a first-blue-subpixel, and a first-green-subpixel, wherein each of the second-type pixels comprises a second-red-subpixel smaller than the first-red-subpixel, a second-blue-subpixel smaller than the first-blue-subpixel, and a second-green-subpixel smaller than  the first-green-subpixel (¶[00146]), and wherein a first arrangement (see arrangement shown in Fig. 11 which corresponds to first-type pixels in display area 724, ¶[0178]) in which the  first-red-subpixel, the first-blue-subpixel, and the first-green-subpixel 
Jung teaches the device structure as recited in the claim. The difference between Jung and the present claim is the recited arrangement. 
Lee discloses wherein the second arrangement is a pentile structure in which some subpixeles are alternatively arranged in a first direction, and other subpixeles are alternatively arranged in a second direction, wherein the second direction is perpendicular to the first direction, wherein an order by color of sub-pixels on each line of the first arrangement is different from an order by color of sub-pixels on each line of the second arrangement (Figs. 2, 3 and 6, ¶¶[0044 and 0070]). 
		The teachings of Lee could be incorporated with Jung's device which would result in the claimed invention. The motivation to combine the teachings of Lee with Jung's would be to enhance sharpness while reducing power consumption (¶[0113]). It would have been obvious to meet the claimed invention since it has been held to be within the level of worker in the art to select a known arrangement based on its suitability for its intended use as a matter of design choice. See Sinclair & Carroll Co. v. Inter chemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Lee to arrive at the claimed invention. 

Regarding the recitation calling for, “… wherein the first-type pixels are disposed on the first area by: disposing the second-type pixels in the first area, removing subpixels of the second-type pixels arranged in a specified direction … disposing the first-type pixels with a larger size … and substituting a color of some of subpixels of the first-type pixels,” it constitutes a product-by-process and does not distinguish over the cited reference regardless of the method used to dispose the pixels since claims are directed to the product per se.
Re claim 15, Jung discloses wherein the first-red-subpixel, the first-blue-subpixel, and the first-green-subpixel are arranged in mutually different lines (e.g. vertical lines, see Fig. 11).  
Re claim 17, Jung discloses wherein a line (e.g. annotated diagonal line shown above) in which the second-red-subpixel and the second-blue-subpixel are arranged is different from a line (e.g. annotated horizontal line shown above) in which the second-green-subpixel is arranged.    
Re claim 18, Jung discloses (¶[0146]) wherein a number of the first-type pixels arranged per unit area is different from a number of the second-type pixels arranged per unit area.    
Re claim 19, Jung discloses wherein each of the first-type pixels further comprises the first-green-subpixel (Fig. 11), and wherein each of the second-type pixels further comprises the second-green-subpixel (Fig. 9).
10.	Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee  and further in view of Sun (“Sun”) US PG-Pub 2016/0351116.

Sun discloses wherein a line (annotated line shown in Fig. 6 below) in which the first-red-subpixel and the first-blue-subpixel are arranged is different from a line (annotated diagonal line) in which the first-green-subpixel is arranged. 



    PNG
    media_image2.png
    1179
    962
    media_image2.png
    Greyscale


 Thus, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. KSR, 550 U.S. at 416, 82 USPQ2d at 1397.   
11.	Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee and further in view of Lee et al., US PG-Pub 2016/0275910 (“Lee ‘910”).
The combined references of Jung and Lee teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited pixel size.
Lee ‘910 discloses (¶[0089]) wherein a size of the first-red-subpixel  is specified a number of times larger than a size of the second-red-subpixel, wherein a  size of the first-blue-subpixel is specified a number of times larger than a size of the  second-blue-subpixel, and wherein a size of the first-green-subpixel is specified a number of times larger than a size of the second-green-subpixel.    
The teachings of Lee ‘910 could be incorporated with the combined references which would result in the claimed invention of a pixel size. The motivation would be to improve a resolution of the display area (¶[0124]).
.  

 Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al. (US PG-Pub 2019/0326366) teaches a display device comprising:
		First, second and third display regions, a sub-pixel density of the first display region is smaller than a sub-pixel density of the second display region; and the sub-pixel density of the second display region is smaller than a sub-pixel density of the third display region.    
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3050.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893